FILED
                             NOT FOR PUBLICATION                               MAR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRUCE DAVID HARRIGAN,                            No. 10-55024

               Plaintiff - Appellant,            D.C. No. 8:09-cv-00446-CJC-
                                                 MLG
  v.

LENNAR CORPORATION,                              MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Bruce David Harrigan appeals pro se from the district court’s order

dismissing his diversity action alleging state law claims against his former

employer. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       The district court properly dismissed Harrigan’s claims concerning non-

payment of bonuses because he failed to allege facts suggesting that defendant was

contractually bound to pay him. See First Comm. Mort. Co. v. Reece, 108 Cal.

Rptr. 2d 23, 33 (Ct. App. 2001) (the first element to a breach of contract claim is

the existence of valid contract); see also Rennick v. O.P.T.I.O.N. Care, 77 F.3d

309, 316 (9th Cir. 1996) (there is no contract where a party explicitly chooses not

to bind itself).

       The district court properly dismissed Harrigan’s claim concerning attorney’s

fees because he failed to allege facts suggesting that the defendant was obligated to

reimburse him for such fees. See Cal. Civ. Proc. Code § 1021 (each party is to

bear his own attorney’s fees unless a statute or the agreement of the parties

provides otherwise).

       Harrigan’s remaining contentions are unpersuasive.

       Appellee’s pending motion is denied.

       AFFIRMED.




                                          2                                     10-55024